Consolidated Statements of Financial Position [Unaudited] As at January 31 with comparatives at October 31 [millions of US dollars] 2008 2007 Assets Current Assets Cash and cash equivalents $ 144 $ 235 Short-term investments - 102 Accounts receivable, net 275 287 Unbilled revenue 105 99 Inventories, net 108 128 Income taxes recoverable 54 54 Current portion of deferred tax assets 54 45 Prepaid expenses and other 32 22 Assets held for sale 29 1 Total Current Assets 801 973 Property, plant and equipment, net 364 386 Deferred tax assets 3 4 Long-term investments and other 267 290 Goodwill 774 782 Intangible assets, net 549 583 Total Assets $ 2,758 $ 3,018 Liabilities and Shareholders’ Equity Current Liabilities Accounts payable and accrued liabilities $ 300 $ 384 Deferred revenue 75 71 Income taxes payable 30 57 Current portion of long-term debt 20 94 Current portion of deferred tax liabilities 20 10 Liabilities related to assets held for sale 14 - Total Current Liabilities 459 616 Long-term debt 281 290 Deferred revenue 15 17 Other long-term obligations 30 30 Deferred tax liabilities 139 168 Total Liabilities 924 1,121 Shareholders’ Equity Common shares, at par – Authorized shares:unlimited; Issued and outstanding shares: 122,359,211 and 122,578,331 for January 31, 2008 and October 31, 2007 respectively 492 493 Additional paid in capital 74 72 Retained earnings 856 842 Accumulated other comprehensive income 412 490 Total Shareholders’ Equity 1,834 1,897 Total Liabilities and Shareholders’ Equity $ 2,758 $ 3,018 Incorporated under the Canada Business Corporation Act See accompanying notes Consolidated Statements of Operations [Unaudited] Three months ended January 31 [millions of US dollars except per share amounts] 2008 Restated See Note 2 2007 Revenues Products $ 151 $ 105 Services 145 136 Reimbursement revenues 26 23 Total revenues 322 264 Costs and expenses Direct cost of products (95) (71) Direct cost of services (92) (90) Reimbursed expenses (26) (23) Selling, general and administration (64) (54) Research and development (20) (12) Depreciation and amortization (27) (14) Restructuring charges - net - (13) Other income (expense) - net (4) 4 Total costs and expenses (328) (273) Operating loss from continuing operations (6) (9) Interest expense (6) (6) Interest income 6 4 Gain on settlement of interest rate swaps 2 - Equity earnings 14 14 Income from continuing operations before income taxes 10 3 Income tax (expense) recovery - current (22) (2) - deferred 29 (1) Income from continuing operations 17 - Income from discontinued operations - net of income tax - 16 Net income $ 17 $ 16 Basic and diluted earnings per share -from continuing operations $ 0.14 $ - - from discontinued operations - 0.11 Basic and diluted earnings per share $ 0.14 $ 0.11 See accompanying notes Consolidated Statements of Comprehensive income [UNAUDITED] Three months ended January 31 [millions of US dollars] 2008 Restated See Note 2 2007 Net income $ 17 $ 16 Foreign currency translation (74) (13) Unrealized loss on available-for-sale assets, net of tax 1 (3) Unrealized loss on derivatives designated as cash flow hedges, net of tax (4) - Repurchase and cancellation of Common shares (1) - Other comprehensive loss (78) (16) Comprehensive loss $ (61) $ - See accompanying notes Consolidated Statements of Cash Flows [unaudited] Three months ended January 31 [millions of US dollars] 2008 Restated See Note 2 2007 Operating activities Net income $ 17 $ 16 Less: income from discontinued operations – net of tax - 16 Income from continuing operations 17 - Adjustments to reconcile net income to cash provided by operating activities relating to continuing operations Items not affecting current cash flow 30 28 Net changes in non-cash working capital balances relating to operations (104) (33) Cash used in operating activities of continuing operations (57) (5) Cash provided by operating activities of discontinued operations - 16 (57) 11 Investing activities Purchase of property, plant and equipment (13) (9) Proceeds on sale of property, plant and equipment 1 - Proceeds on sale of short-term investments 101 126 Purchase of short-term investments - (22) Proceeds on sale of long-term investments 3 11 Other - 1 Cash provided by investing activities of continuing operations 92 107 Financing activities Repayment of long-term debt (80) (6) Increase in deferred revenue and other long-term obligations 1 1 Payment of cash dividends - (3) Repurchase of shares (5) - Issuance of shares 1 4 Cash used in financing activities of continuing operations (83) (4) Cash used in financing activities of discontinued operations - (2) Effect of foreign exchange rate changes on cash and cash equivalents (43) (24) Increase (decrease) in cash and cash equivalents during the period (91) 88 Cash and cash equivalents, beginning of period 235 247 Cash and cash equivalents, end of period $ 144 $ 335 See accompanying notes Notes to Unaudited Consolidated Financial Statements [All tabular amounts in millions of US dollars, except where noted] 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company in United States (US) dollars and in accordance with US generally accepted accounting principles (US GAAP) for interim financial reporting, which do not conform in all respects to the requirements of US GAAP for annual financial statements.Accordingly, these condensed notes to the unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto prepared in accordance with US GAAP that are contained in the Company’s amended Annual
